DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	A Terminal Disclaimer was filed 12/29/2020. This Terminal Disclaimer was approved. The Terminal Disclaimer overcomes the Non-Statutory Double Patenting Rejection over Claims 1-39 of US 10,794,699 set forth in the Non-Final Rejection dated 9/25/2020 (see pages 5-8).
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including:
“wherein the upper spin bearing chamber and the lower spin bearing chamber are maintained at a higher pressure than the vacuum chamber” [Claims 1, 16, 18].
Adams (US 2007/0157749) is silent on defining multiple distinct pressures within the device between the spin bearing chambers and the vacuum chamber. While Adams discloses a seal (36), the seal is used to seal the bearing itself as opposed to the vacuum chamber from the spin bearing chamber. There is no disclosure within Adams that indicates that the vacuum chamber is sealed away from the spin bearing chamber, and thus the vacuum chamber and the spin bearing chamber within Adams should operate at the same pressure. Therefore, Adams does not disclose the newly added .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/BRIAN J MCGOVERN/Examiner, Art Unit 3656 

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656